918 F.2d 178
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert A. GALLAGHER, Plaintiff-Appellant,v.Mary MOSHER, John McCutchen, William Turner, Defendants-Appellees.
No. 90-3431.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1990.

Before KRUPANSKY and MILBURN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Robert Gallagher filed a civil rights action under 42 U.S.C. Sec. 1983 in which he challenged the conditions of confinement at the Morrow County [Ohio] Jail.  Gallagher's request for monetary damages and other relief was referred to a magistrate for a hearing.  The magistrate thereafter recommended that judgment be entered for the defendants.  The district court adopted the recommendation over Gallagher's objections and this appeal followed.  Gallagher has submitted a brief and reply brief without benefit of counsel and has moved for a transcript and other relief.


3
Upon consideration, we agree with the district court's disposition of this case.  Our examination of the pleadings and evidence presented leads us to conclude that plaintiff Gallagher was not subjected to conditions of confinement that fell below the minimum civilized measure of life's necessities.   Rhodes v. Chapman, 452 U.S. 337, 347 (1981).


4
Accordingly, all pending motions are denied and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.